Case 9:20-cv-81490-RLR Document 1 Entered on FLSD Docket 09/03/2020 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE: ZANTAC (RANITIDINE) MDL NO 2924
PRODUCTS LIABILITY 20-MD-2924
LITIGATION

JUDGE ROBIN L. ROSENBERG
MAGISTGRATE JUDGE BRUCE REINHART

 

THIS DOCUMENT RELATES TO: JURY TRIAL DEMANDED

Estate of Rodney Walker
(Plaintiff Name(s))

SHORT-FORM COMPLAINT

The Plaintiff(s) named below, by counsel, file(s) this Short Form Complaint against
Defendants named below. Plaintiff(s) incorporate(s) by referenced the allegations contained in
the Master Personal Injury Complaint (“MPIC”) in Jn re: Zantac (Ranitidine) Products Liability
Litigation, MDL No. 2924 (S.D. Fla). Plaintiff(S) file(s) this Short-Form Complaint as permitted
by Pretrial Order No. 31.

Plaintiff(s) select(s) and indicate(s) by completing where requested, the Parties and Causes
of Actions specific to this case. Where certain claims require additional pleading or case specific
facts and individual information, Plaintiff(s) shall add and include them herein.

Plaintiff(s), by counsel, allege as follows:

I PARTIES, JURISDICTION, AND VENUE
A, PLAINTIFF(S)

1.  Plaintiff(s) The Estate of Rodney Walker, (“Plaintiff(s)”) brings this action
(check the applicable designation):

 
Case 9:20-cv-81490-RLR Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 6

Ol On behalf of [himself/herself];

x In representative capacity as the Administrators, on behalf of the injured
party, (Injured Party’s Name) The Estate of Rodney Walker.

2. Injured Party is currently a resident and citizen of (City, State)
and claims damages as set forth below.

 

-OR-

Decedent died on (Month, Day, Year) October 30, 2019. At the time of
Decedent’s death, Decedent was a resident and citizen of (City, State)
Winchester, Kentucky.

If any party claims loss of consortium,

3. Marquesha Bowling, Rontaveus Walker, Antonyus Walker and Jozlynne
Herring (“Consortium Plaintiffs”) allege damages for loss of consortium.

4, At the time of the filing of this Short Form Complaint, Consortium Plaintiffs
are citizens and residents of Richmond, Kentucky.

5. At the time the alleged injury occurred, Consortium Plaintiffs resided in
Richmond, Kentucky.

B. | DEFENDANT(S)

6. Plaintiff(s) name(s) the following Defendants from the Master Personal Injury
Complaint in this action:

a. Brand Manufacturers:
b. Generic Manufacturers:
a. Glenmark (All Glenmark Defendants as referenced in the
MPIC)
b. Strides (All Strides Defendants as referenced in the MPIC)
c. Distributors:
d. Retailers:

e. Repackagers:

f. Others Not Named in the MPIC:

 
Case 9:20-cv-81490-RLR Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 6

Cc. JURISDICTION AND VENUE

 

 

 

 

 

 

 

 

 

 

 

7. Identify the Federal District Court in which Plaintiff(s) would have filed this
action in the absence of Pretrial Order No. 11 (direct filing) [or, if applicable,
the District Court to which their action was removed]:

Eastern District of Kentucky, Central Division at Lexington

8. Jurisdiction is proper upon diversity of citizenship.

I. PRODUCT USE

9. The Injured Party used Zantac and/or generic ranitidine: [Check all that
apply]

( By prescription
C1 Over the counter

10. The Injured Party used Zantac and/or generic ranitidine from approximately

(month, year) December, 2016 to October, 2019.
Til. PHYSICAL INJURY

11. As a result of the Injured Party’s use of the medications specified above,
[he/she] was diagnosed with the following specific type of cancer (check all
that apply):

Check
all that Approximate Date of
apply _| Cancer Type Diagnosis

O |BLADDER CANCER

O_ | BRIAN CANCER

Ol | BREAST CANCER

OO | COLORECTAL CANCER

O | ESOPHAGEAL/THROAT/NASAL CANCER

CO) | INTESTINAL CANCER

O | KIDNEY CANCER

@ | LIVER CANCER 10/14/2019

O |LUNG CANCER

MO | OVARIAN CANCER

 

 

 

 

 

 
Case 9:20-cv-81490-RLR Document 1 Entered on FLSD Docket 09/03/2020 Page 4 of 6

 

PANCREATIC CANCER
PROSTATE CANCER
STOMACH CANCER
TESTICULAR CANCER
THYROID CANCER
UTERINE CANCER
OTHER CANCER: NEUROENDOCRINE 10/14/2019
CARCINOMA OF APPENDIX

 

 

 

 

 

 

BO|O|O)O/O)}0

 

bd

 

 

 

 

DEATH (CAUSED BY CANCER) 10/30/2019

 

12. Defendants, by their actions or inactions, proximately caused the injuries to
Plaintiff(s).

IV. CAUSES OF ACTION ASSERTED

13. The following Causes of Action asserted in the Master Personal Injury
Complaint are asserted against the specified defendants in each class of
Defendants enumerated therein, and the allegations with regard thereafter
adopted in this Short Form Complaint by reference.

 

Check if COUNT Cause of Action

 

 

 

 

 

 

Applicable

i I STRICT PRODUCTS LIABILITY — FAILURE TO
WARN

ve I STRICT PRODUCTS LIABLITY — DESIGN DEFECT

Il STRICT PRODUCTS LIABILITY —
MANUFACTURING DEFECT

[x IV NEGLIGENCE — FAILURE TO WARN

Vv NEGLIGENT PRODUCT DESIGN

Rj VI NEGLIGENT MANUFACTURING

 

x

VI GENERAL NEGLIGENCE

 

P|

Vill NEGLIGENT MISREPRESENTATION

 

ix

IX BREACH OF EXPRESS WARRANTIES

 

 

 

 

 

 

 
Case 9:20-cv-81490-RLR Document 1 Entered on FLSD Docket 09/03/2020 Page 5 of 6

 

x Xx BREACH OF IMPLIED WARRANTIES

 

XI VIOLATION OF CONSUMER PROTECTION AND
DECEPTIVE TRADE PRACTICES LAWS and
specify the state’s statue below:

KRS 367 et. seq.

 

 

Xd

XI UNJUST ENRICHMENT

 

 

 

 

 

XUI LOSS OF CONSORTIUM
x XIV SURVIVAL ACTION
XV WRONGFUL DEATH

O XVI OTHER:

O XVII OTHER:

 

 

 

 

 

If Count XVI or Count XVII is alleged, additional facts supporting the
claim(s):

 

 

 

V. JURY DEMAND

14. Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.

VI. PRAYER FOR RELIEF
WHEREFORE, Plaintiff(s) has/have been damaged as a result of Defendants’ actions
or inactions and demand(s) judgment against Defendants on each of the above-referenced causes
of action, jointly and severally to the full extent available in law or equity, as requested in the

Master Personal Injury Complaint.

 
Case 9:20-cv-81490-RLR Document 1 Entered on FLSD Docket 09/03/2020 Page 6 of 6

Respectfully submitted,

/s/ Gary F. Franke

 

Gary F. Franke (OH#0029793)
Michael D. O’ Neill (OH#0075195)
William M. Bristol (OH#0074005)

GARY F. FRANKE CO., L.P.A.
Attorneys for Estate of Rodney Walker
120 East 4"" Street - Suite 1040
Cincinnati, Ohio 45202

(513) 564-9222

Fax (513) 564-9990
mdo@garyfrankelaw.com
wmb@garyfrankelaw.com

/s/ C. David Ewing

C, David Ewing (KY#81580)
Ewing & Willis, PLLC

Attorney for the Estate of Rodney Walker
6009 Brownsboro Park Blvd., Ste. B
Louisville, KY 40207

Tel: (502) 585-5800

Fax: (502) 585-5858

huntingcreek@twe.com

 
